Smith, Justice, delivered the opinion of the Court: This was an indictment and conviction, under the 75th section of the Criminal Code, (1) for having in possession counterfeit bank notes, purporting to be notes of the Merchants’ Bank of the city of New York, with intent to utter and pass the same as genuine. Several minor points have been made, which are untenable ; and the only one requiring notice is, whether it was necessary to have alleged in the indictment, that the intent was felonious. Without disputing the common law rule, which requires all offences, above misdemeanors, to be alleged to have been done feloniously, or with an intent to perpetrate a felony ; it is sufficient for the decision of the present question to state, that the 152d section of the code of criminal jurisprudence of this State, has, under the 15th division, and head of “ Construction of the act, and duty of Courts,” declared, that “ Every indictment or accusation of the grand jury, shall be deemed sufficiently technical and correct, which states the offence in the terms and language of this code, or so plainly that the nature of the offence may be easily understood.”(2)  The technical terms used at common law, seem to be dispensed with by this provision, and we have no doubt that the indictment which alleges a scienter, is sufficient without the allegation that the intent was a felonious one. The judgment is affirmed. Judgment affirmed.   R. L. 186 ; Gale’s Stat. 211.    R. L. 207 ; Gale’s Stat. 228.